Case 4:20-cv-11413-MFL-KGA ECF No. 39, PageID.564 Filed 01/15/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRUCE PARKER,

      Plaintiff,                                    Case No. 20-cv-11413
                                                    Hon. Matthew F. Leitman
v.

HEIDI E. WASHINGTON, et al.,

     Defendants.
__________________________________________________________________/

    ORDER (1) DENYING PLAINTIFF’S MOTIONS TO PRESERVE
  EVIDENCE (ECF Nos. 22, 29, 30, AND 34); (2) DENYING PLAINTIFF’S
    MOTION FOR CLASS CERTIFICATION (ECF No. 33); AND (3)
 PROHIBITING THE FILING OF ANY ADDITIONAL MOTIONS UNTIL
   THE CONCLUSION OF LIMITED SETTLEMENT CONFERENCE

      Plaintiff Bruce Parker is a state inmate in the custody of the Michigan

Department of Corrections (the “MDOC”). He is imprisoned at the Macomb

Correctional Facility (the “MCF”) in Lenox Township, Michigan. In this action,

Parker alleges that due to the deliberate indifference of several employees of the

MDOC and the MCF, he was infected with COVID-19. (See id.)

      Parker has filed several motions related to the preservation of evidence in this

action. (See Mots., ECF Nos. 22, 29, 30, and 34.) He has also filed a motion for

class certification. (See Mot., ECF No. 33.) The Court will address the motions in

turn below.




                                          1
Case 4:20-cv-11413-MFL-KGA ECF No. 39, PageID.565 Filed 01/15/21 Page 2 of 3




                                         I

      In four separate motions, Parker asks the Court to require Defendants to

preserve certain evidence, including certain video footage from the MCF. (See

Mots., ECF Nos. 22, 29, 30, and 34.) Defendants responded to the motions on

January 15, 2021. (See Resp., ECF No. 36.) In that response, Defendants say that

“the MDOC has already taken steps to ensure the preservation of relevant evidence”

– including many of the video segments specifically identified by Parker. (Id.,

PageID.529.) To the extent that the MDOC is not actively preserving footage

requested by Parker, that footage is from units within the MCF where Parker is not

housed and “does not have access [to].” (Id., PageID.531.)

      Based on Defendants’ representations, the Court does not believe that it is

necessary to order Defendants to preserve evidence. Defendants have already,

voluntarily, preserved much of the evidence that Parker identifies in his motions.

And Parker has not sufficiently explained the relevance of video from areas of the

MCF where he is not housed and to which he does not have access. Thus, Parker has

not persuaded the Court that Defendants should be ordered to preserve that footage.

      For all of these reasons, and based on Defendants’ representations that they

intend to maintain the footage that they have already preserved, Parker’s motions to

require Defendants to preserve evidence (ECF Nos. 22, 29, 30, and 34) are

DENIED.



                                         2
Case 4:20-cv-11413-MFL-KGA ECF No. 39, PageID.566 Filed 01/15/21 Page 3 of 3




                                           II

      On January 7, 2021, Parker filed a motion for class certification. (See Class

Certification Mot., ECF No. 33.) In that motion, Parker seeks to certify a class of

all MDOC prisoners who are similarly situated to him. (See id.) The motion is

DENIED. Parker’s Complaint does not include any class allegations. Nor does it

ask for relief on a class-wide basis. Because Parker has not pleaded any facts in his

Complaint that could support class relief, he is not entitled to class certification.

                                          III

      The Court has now referred this action for a limited settlement conference

before the assigned Magistrate Judge so that the parties can attempt to resolve

Parker’s pending motion for a preliminary injunction. (See Order, ECF No. 32.)

Until the parties have completed that settlement conference, neither party shall file

any additional motions in this action.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
Dated: January 15, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 15, 2021, by electronic means and/or
ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764

                                           3
